DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 10/11/2022, with respect to the rejections under Tetzlaff et al. US 2015/0282865 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brogna US 2010/0292691.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11, 16, 18, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogna US 2010/0292691.

    PNG
    media_image1.png
    886
    552
    media_image1.png
    Greyscale
Regarding claims 8, 18:  Brogna discloses a first arm 18 (figure 1) with a first jaw (interior of the arm facing the second arm) and a second arm 20 (figure 1) with a second jaw (interior of the arm facing the first arm), the arms are movably attached via the pivot (unlabeled shown below) which is between the two arms, a first removable electrode 26 (figure 1) on the first jaw, the electrode 26 (figure 2) extends around at least a portion of a parameter of an end portion of the first jaw (figures 1-2), and wherein the first electrode 26 (figure 2) is separately removable from the surgical tool without also removing any of the other electrodes from the surgical tool (figures 1-2, paragraph 0032). 
Regarding claim 11: Brogna discloses an electrical connection 30 (figure 1, paragraph 0033) which connects the electrodes for tissue sealing, RF energy is disclosed (paragraph 0005).
Regarding claim 16: Brogna discloses that the first and second arms 18/20 (figure 1) are straight).
Regarding claim 21: Brogna discloses a second electrode 28 (figure 1) on the second jaw 20 (figure 1), the second electrode extends along at least a portion of a parameter of the second jaw (paragraph 0033, figure 2).
Regarding claim 22: Brogna discloses the connection (i.e. pivot) between the first and second arms is fixed relative to the first arm (figure 1). 
Regarding claim 23: Brogna discloses that the first removable electrode 26 (figure 1) is only attached to the first jaw. 
Regarding claim 24: Brogna discloses that both electrodes can be removable (paragraph 0054). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brogna US 2010/0292691 in view of Tetzlaff et al. US 2015/0282865 previously recited.
Regarding claims 19-20:  Brogna discloses the claimed invention however Brogna does not specifically disclose  that the jaws are curved about an axis parallel to the pivot and the first removable electrode extends over the full length of the first jaw.  Tetzlaff however teaches that the first and second jaws 42/44 (figure 2) are curved about an axis parallel to an axes of the pivot connection (figure 2, the axis could be any axis) and that the first electrode 110/120 extends over a full length of the first jaw (figures 2-3).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brogna to include that the jaws are curved about an axis parallel to the pivot and the first removable electrode extends over the full length of the first jaw, as taught by Tetzlaff, in order to seal, cauterize, coagulate or cut vessels in vascular tissue (paragraph 0002 of Tetzlaff). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brogna US 2010/0292691 in view of Boudreaux et al. US 2013/0296843 in the IDS. 
Regarding claim 14: Brogna discloses the claimed invention.  Brogna however does not disclose each arm  having a back section and finger rings with a spring between the back sections of each arm to bias the arms away from each other.  Boudreaux however teaches of finger rings 114/124 on a back section of each arm (figure 1A); and a spring between the back section of the arms, with the spring urging the back section of the arms away from each other (paragraph 0072; “In some versions, a resilient member (e.g., leaf spring, torsion spring, etc.) may be used to resiliently bias arms (110, 120) and jaws (112, 122) to the open configuration shown in FIG. 1A”).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brogna to include a spring to bias the arms apart, as taught by Boudreaux, in order to resiliently bias the arms and jaw to an open configuration. 

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brogna US 2010/0292691 in view of  McClurken et al. US 2007/0049920 in the IDS.
Regarding claims 9 and 10:  Brogna discloses the claimed invention; however Brogna does not specifically disclose that the first and second jaws have a width of between 3-7 mm or 4-6 mm.  McClurken however teaches of a similar medical device with jaws 18a/18b containing electrodes 25a/25b (figure 8).  The width of each jaw is 8 mm or less (paragraph 0213).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brogna to include jaws which have a width of 8 mm or less, as taught by McClurken, in order to cut tissue and stop bleeding (see paragraph 0003) at a specific treatment site.  
Regarding claim 15:  Brogna discloses the claimed invention however, Brogna does not specifically disclose that the length of the jaws is between 5 to 8cm.  McClurken however teaches of the length between 30 mm or less for the jaws, 30 mm is equal to 3cm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brogna to include a jaw length of 3cm, as taught by McClurken, in order to treat a specific length of tissue.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brogna US 2010/0292691 in view of Hermes et al. US 2016/0317216 previously recited.
Regarding claims 12-13:  Brogna discloses the claimed invention including the removable electrodes (abstract).  However, Brogna does not specifically disclose a slot and ridge on the electrode.  Hermes however teaches of a forceps device end effector (see the abstract) in which a ridge and slot can be found on the electrodes (paragraph 0011).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brogna to include a slot and ridge on the electrode, as taught by Hermes, in order to treat tissue in the slot and/or seal the tissue (Hermes abstract and paragraph 0009). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brogna US 2010/0292691 in view of Klintmalm US 5,019,092 in the IDS.
Regarding claims 17 and 19:  Brogna discloses the claimed invention however Brogna does not disclose  that the first and second jaws are curved and have a radius of curvature of about 3-10 cm.  Klintmalm however teaches of a similar device in which the jaws are curved about an axis parallel to the pivot connection (see figure 3) and the radius of curvature is 9.5-14 cm (column 3, lines 1-10).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brogna to include curved jaws with a radius of curvature between 3-10 cm or specifically 9.5 cm, as taught by Klintmalm, in order to perform liver transplant surgery. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp et al. US 2012/0209263 discloses a surgical instrument in which electrodes can be removed and replaced from the jaws of the device (paragraph 0007 and figures 2-3).

Craig US 2012/0123404 discloses a surgical instrument has an electrode which is configured to be removable and replaced (paragraph 0049).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792